       Case 19-13397-BFK                    Doc 167 Filed 08/21/20 Entered 08/22/20 00:19:10                          Desc
                                           Imaged Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Kathleen Davenport Ryjik                                     Social Security number or ITIN   xxx−xx−2977
                      First Name   Middle Name   Last Name                         EIN 84−2634737
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 19−13397−BFK



Discharge of Debtor                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Kathleen Davenport Ryjik
           aka Alex Davenport, aka Alex Atkin, aka
           Alexandria Davenport, dba Kathleen Davenport
           Design, LLC, fdba Tchoupitoulas Furnishings
           DBA Decor Decorum, LLC, fdba Decor Decorum,
           LLC, fka Kathleen Alexander Davenport, fka
           Kathleen Davenport Greathouse

                                                                          For the court:             William C. Redden
           August 19, 2020                                                                           Clerk


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >



Official Form 318                                            Discharge of Debtor                               page 1
     Case 19-13397-BFK          Doc 167 Filed 08/21/20 Entered 08/22/20 00:19:10                Desc
                               Imaged Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Discharge of Debtor                          page 2
         Case 19-13397-BFK         Doc 167 Filed 08/21/20 Entered 08/22/20 00:19:10                  Desc
                                  Imaged Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 19-13397-BFK
Kathleen Davenport Ryjik                                                                Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0422-9           User: jonesar                Page 1 of 2                   Date Rcvd: Aug 19, 2020
                               Form ID: 318                 Total Noticed: 53


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 21, 2020.
db             +Kathleen Davenport Ryjik,     P.O. Box 635,    Flint Hill, VA 22627-0635
aty            +The Meiburger Law Firm, P.C.,     1493 Chain Bridge Road Suite 201,     McLean, VA 22207,
                 US 22101-5726
cr             +Mill Creek Mosaic Phase II LLC d/b/a Modera Mosaic,       c/o Benjamin P. Smith, Esq.,
                 Shulman, Rogers, Gandal, Pordy & Ecker,      12505 Park Potomac Ave, 6th Floor,
                 Potomac, MD 20854-6803
15149059       +Alexandre Ryjik,    ODIN FELDMAN & PITTLEMAN PC,     1775 Wiehle Avenue, Suite 400,
                 Reston, Virginia 20190-5159
15067655       +Alexandre Ryjik,    c/o Alexander M. Laughlin, Esq.,      1775 Wiehle Ave., Suite 400,
                 Reston, VA 20190-5159
15182679       +Bank of America, N.A.,    P O Box 982284,     El Paso, TX 79998-2284
15067659       +Blankingship & Keith, P.C.,     4020 University Dr # 300,     Fairfax, VA 22030-6802
15067660       +Burke and Herbert Bank,     100 South Fairfax Street,     Alexandria, VA 22314-3383
15067661       +Campbell Veltri & Clark, PLC,     4437 Brookfield Corporate Dr,     #205,
                 Chantilly, VA 20151-2123
15067663       +CarMax Auto Finance,    225 Chastain Meadows Court,     Kennesaw, GA 30144-5897
15067662       +CarMax Auto Finance,    Attn: Bankruptcy Dept.,     P.O. Box 440609,    Kennesaw, GA 30160-9511
15067666       +CubeSmart Self Storage,     6120 Little Ox Rd,    Fairfax Station, VA 22039-3611
15067667       +Darlene Lesser,    4020 University Dr # 300,     Fairfax, VA 22030-6802
15067668       +Direct Connect,    Paragon Payment Solutions,     1505 N. Hayden Rd, Ste 110,
                 Scottsdale, AZ 85257-3770
15067670       +Dominion Energy,    P.O. Box 27503,    Richmond, VA 23261-7503
15067672       +Doug Francis,    TTR Sotheby’s International,     6723 Whittier Ave, Ste 101,
                 Mc Lean, VA 22101-4509
15067673       +F. Schumacher & Co,    PO Box 7962,    New York, NY 10116-7962
15067674      #+First Data,    5565 Glenridge Connector NE,     Suite 2000,    Atlanta, GA 30342-4799
15067675       +Franco Landini,    5789 Westchester St,     Alexandria, VA 22310-1147
15067676       +IMD,   113 S. Columbus St, Ste. 300,     Alexandria, VA 22314-3074
15205026       +JPMorgan Chase Bank, N.A.,     s/b/m/t Chase Bank USA, N.A.,
                 c/o Robertson, Anschutz & Schneid, P.L.,      6409 Congress Avenue, Suite 100,
                 Boca Raton, FL 33487-2853
15067678       +Jackson Hewitt Tax Service,     3049 Nutley St,    Fairfax, VA 22031-1931
15211447       +James Gambaccini,    c/o Kevin M. O’Donnell, Esquire,      300 N. Washington Street, Suite 204,
                 Alexandria, VA 22314-2530
15067679       +James Gambaccini,    2253 Hunter Mill Rd,     Vienna, VA 22181-3026
15067680       +Law Offices of Randall Sousa,     3007 Williams Dr,    Fairfax, VA 22031-4612
15067681       +Matt Kapuscinski,    1775 Wiehle Ave.,    Suite 400,    Reston, VA 20190-5159
15173919       +Mill Creek Mosaic Phase II LLC,     d/b/a Modera Mosaic,     Benjamin P. Smith,
                 12505 Park Potomac Avenue, Sixth Floor,      Potomac, Maryland 20854-6801
15067682       +Modera Mosaic,    2920 District Ave,    Fairfax, VA 22031-4429
15067683       +Odin, Feldman & Pittleman, PC,     1775 Wiehle Ave.,    Suite 400,    Reston, VA 20190-5159
15067684       +PMA Properties 210,    815 King St,    Alexandria, VA 22314-3031
15067685       +PRI Corp,    7942 Cluny Ct,    Springfield, VA 22153-2810
15067686       +Public Storage,    2818 Merrilee D,    Fairfax, VA 22031-4410
15067687       +Sam and Sons,    5649 General Washington Dr.,     Unit C,    Alexandria, VA 22312-2403
15067688       +State Corporation Commission,     P.O. Box 1197,    Richmond, VA 23218-1197
15067689       +Steve Goldstein,    Classic Cellar Design,     111 Carpenter Dr,    Sterling, VA 20164-4462
15067691       +Susan Nolan,    aka Susan Pournaras,    932 Dominion Reserve Dr,     Mc Lean, VA 22102-2031
15067692       +Total Sports Publicatons,     1715 North Westshore Blvd,     Suite 266,   Tampa, FL 33607-3931
15067693       +William Pournaras,    932 Dominion Reserve Dr,     Mc Lean, VA 22102-2031

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             EDI: BJMMEIBURGER.COM Aug 20 2020 08:28:00       Janet M. Meiburger,
                 The Meiburger Law Firm, P.C.,    1493 Chain Bridge Road, Suite 201,    McLean, VA 22101-5726
tr              EDI: BJMMEIBURGER.COM Aug 20 2020 08:28:00       Janet M. Meiburger,
                 The Meiburger Law Firm, P.C.,    341 Dial: 866-652-2725 Code: 5661649,
                 1493 Chain Bridge Road, Suite 201,    McLean, VA 22101-5726
op              E-mail/Text: stephen@realmarkets.com Aug 20 2020 04:49:10       Auction Markets, LLC,
                 c/o Stephen Karbelk,    20333 Medalist Drive,    Ashburn, VA 20147
15288893        EDI: GMACFS.COM Aug 20 2020 08:28:00      Ally Bank,    PO Box 130424,   Roseville MN 55113-0004
15067656       +EDI: GMACFS.COM Aug 20 2020 08:28:00      Ally Financial,    Attn: Bankruptcy Dept.,
                 P.O. Box 380901,   Bloomington, MN 55438-0901
15067658        EDI: BANKAMER.COM Aug 20 2020 08:28:00      Bank of America,    P.O. Box 982238,
                 El Paso, TX 79998-0000
15067657       +EDI: BANKAMER.COM Aug 20 2020 08:28:00      Bank of America,    4909 Savarese Circle,
                 Tampa, FL 33634-2413
15067654       +E-mail/Text: bkr@taxva.com Aug 20 2020 04:50:17       Commonwealth of Virginia,   P.O. Box 2156,
                 Richmond, VA 23218-2156
15067665       +E-mail/Text: CCICollectionsGlobalForms@cox.com Aug 20 2020 04:50:19       Cox Communications,
                 3080 Centreville Rd.,    Herndon, VA 20171-3715
15067669        EDI: DISCOVER.COM Aug 20 2020 08:28:00      Discover Financial,    Attn: Bankruptcy Dept.,
                 P.O. Box 15316,   Wilmington, DE 19850-0000
15067671        E-mail/Text: DEbankruptcy@domenergy.com Aug 20 2020 04:49:18       Dominion Va Power,
                 120 Tredegar St.,    Richmond, VA 23219-0000
            Case 19-13397-BFK             Doc 167 Filed 08/21/20 Entered 08/22/20 00:19:10                                 Desc
                                         Imaged Certificate of Notice Page 4 of 4


District/off: 0422-9                  User: jonesar                      Page 2 of 2                          Date Rcvd: Aug 19, 2020
                                      Form ID: 318                       Total Noticed: 53


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
15156768        EDI: DISCOVER.COM Aug 20 2020 08:28:00      Discover Bank,    Discover Products Inc,
                 PO Box 3025,    New Albany, OH 43054-3025
15067653       +EDI: IRS.COM Aug 20 2020 08:28:00      IRS,    P.O. Box 7346,   Philadelphia, PA 19101-7346
15067664        EDI: JPMORGANCHASE Aug 20 2020 08:28:00       Chase Card Services,   Attn: Bankruptcy Dept.,
                 P.O. Box 15298,    Wilmington, DE 19850-0000
15067690       +EDI: STF1.COM Aug 20 2020 08:28:00      Suntrust Bank,    P.O. Box 85092,
                 Richmond, VA 23285-5092
                                                                                              TOTAL: 15

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Alexandre Ryjik
cr*              +James Gambaccini,    c/o Kevin M. O’Donnell, Esquire,   300 N. Washington St,    Suite 204,
                   Alexandria, VA 22314-2530
prof*           ++REALMARKETS,    20333 MEDALIST DRIVE,   ASHBURN VA 20147-4184
                 (address filed with court: Auction Markets, LLC,     c/o Stephen Karbelk,   20333 Medalist Drive,
                   Ashburn, VA 20147)
15067677*        +Internal Revenue Service,    P.O. Box 7346,   Philadelphia, PA 19101-7346
                                                                                                TOTALS: 1, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 21, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 19, 2020 at the address(es) listed below:
              Alexander McDonald Laughlin   on behalf of Creditor Alexandre Ryjik alex.laughlin@ofplaw.com,
               trish.naughten@ofplaw.com;bridgette.chandhoke@ofplaw.com;marse.hammond@ofplaw.com
              Benjamin P. Smith   on behalf of Creditor    Mill Creek Mosaic Phase II LLC d/b/a Modera Mosaic
               bsmith@shulmanrogers.com, Ctremper@shulmanrogers.com
              Jack Frankel    on behalf of U.S. Trustee John P. Fitzgerald, III jack.i.frankel@usdoj.gov,
               USTPRegion04.ax.ecf@usdoj.gov;paula.f.blades@usdoj.gov
              Janet M. Meiburger   trustee@meiburgerlaw.com, VA41@ecfcbis.com
              Janet M. Meiburger   on behalf of Trustee Janet M. Meiburger trustee@meiburgerlaw.com,
               VA41@ecfcbis.com
              John C. Morgan, Jr.   on behalf of Debtor Kathleen Davenport Ryjik rhonda@NewDayLegal.com,
               jcmlaw123@gmail.com;jcm@ecf.inforuptcy.com;bkdocs@newdaylegal.com;r49876@notify.bestcase.com;chri
               sty@newdaylegal.com;sydney@newdaylegal.com;andy@newdaylegal.com
              John P. Fitzgerald, III   ustpregion04.ax.ecf@usdoj.gov
              Kevin M. O’Donnell   on behalf of Plaintiff James Gambaccini kmo@henrylaw.com, mbp@henrylaw.com
              Kevin M. O’Donnell   on behalf of Creditor James Gambaccini kmo@henrylaw.com, mbp@henrylaw.com
                                                                                             TOTAL: 9
